SHEVIN, Judge.
We reverse the Unemployment Appeals Commission’s order rejecting the appeals referee’s determination. “As the ruling of the appeals referee was supported by competent substantial evidence, the Unemployment Appeals Commission was not free to reweigh the evidence.” Patterson v. FPL Group, Inc., 770 So.2d 298, 298 (Fla. 3d DCA 2000). Moreover, the Commission did not indicate why the claimant’s unre-butted testimony could not constitute competent substantial evidence. See City of Sarasota v. Pleasures II Adult Video, Inc., 799 So.2d 325 (Fla. 2d DCA 2001). On remand, the Commission shall reinstate the referee’s determination.
Reversed and remanded.